Exhibit AGREEMENT AND PLAN OF MERGER AND REORGANIZATION This AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”) is entered into as of February 24, 2010 by and among Across America Real Estate Exchange, Inc., a Colorado corporation (“AAEX”), AAEX Acquisition Corp., a Colorado corporation and wholly-owned subsidiary of AAEX (“Merger Sub”), and Accredited Members, Inc., a Colorado corporation (“AMI”).Capitalized terms used herein (including in the immediately preceding sentence) and not otherwise defined herein shall have the meanings set forth in Section 9.1 hereof. WHEREAS, AAEX and AMI entered into a Proposed Summary of Terms effective December 10, 2009 setting out the terms by which AAEX would acquire all of the issued shares of AMI by way of a merger of Merger Sub with and into AMI; WHEREAS, the Board of Directors of AMI (“AMI Board”) has unanimously (a) determined that it is in the best interests of AMI and its stockholders, and declared it advisable, to enter into this Agreement with AAEX and Merger Sub, (b) approved the execution, delivery and performance of this Agreement and the consummation of the transactions contemplated hereby, including the Merger, and (c) resolved, subject to the terms and conditions set forth in this Agreement, to recommend adoption and approval of this Agreement by the stockholders of AMI; WHEREAS, the Board of Directors of AAEX (the “AAEX Board”) has unanimously (a) determined that the Merger is consistent with and in furtherance of the long-term business strategy of AAEX and fair to, and in the best interests of, AAEX and its stockholders and has approved and adopted this Agreement, the Merger and the other transactions contemplated by this Agreement and (b) resolved, subject to the terms and conditions set forth in this Agreement, to recommend that the stockholders of AAEX vote to approve the issuance of shares of common stock, par value $0.001 per share, of AAEX (“AAEX Common Stock”) to the stockholders of AMI pursuant to the terms of the Merger (the “Share Issuance”); WHEREAS, for federal income tax purposes, the Merger is intended to qualify as a reorganization under the provisions of Section 368(a) of the United States Internal Revenue Code of 1986, as amended (the “Code”); WHEREAS, the parties desire to make certain representations, warranties, covenants and agreements in connection with the Merger and the transactions contemplated by this Agreement and also to prescribe certain conditions to the Merger. NOW, THEREFORE, in consideration of the premises, and of the representations, warranties, covenants and agreements contained herein, the parties agree as follows: ARTICLE 1 THE MERGER 1.1 The Merger.On the terms and subject to the conditions set forth in this Agreement, and in accordance with the Colorado Business Corporation Act (the “CBCA”), at the Effective Time, (a) Merger Sub will merge with and into AMI (the “Merger”), and (b) the separate corporate existence of Merger Sub will cease and AMI will continue its corporate existence under the CBCA as the surviving corporation in the Merger (the “Surviving Corporation”). 1.2 Closing.Upon the terms and subject to the conditions set forth herein, the closing of the Merger (the “Closing”) will take place at 9:00 a.m., Mountain time, on February 24, 2010. The Closing shall be held at the offices of Burns Figa & Will, PC, 6400 S. Fiddlers Green Circle, Suite 1000, Greenwood Village, CO, 80111, unless another place is agreed to in writing by the parties hereto. The actual date of the Closing is hereinafter referred to as the “Closing Date”. 1.3 Effective Time.Subject to the provisions of this Agreement, at the Closing, AMI, AAEX and Merger Sub will cause Articles of Merger (the “Articles of Merger”) to be executed, acknowledged and filed with the Secretary of State of the State of Colorado in accordance with the relevant provisions of the CBCA. The Merger will become effective at such time as the Articles of Merger has been duly filed with the Secretary of State of the State of Colorado or at such later date or time as may be agreed by AMI and AAEX in writing and specified in the Articles of Merger in accordance with the CBCA (the effective time of the Merger being referred to herein as the “Effective Time”). 1.4 Effects of the Merger.The Merger shall have the effects set forth herein and in the applicable provisions of the CBCA. Without limiting the generality of the foregoing, and subject thereto, from and after the Effective Time, all property, rights, privileges, immunities, powers, franchises, licenses and authority of AMI and Merger Sub shall vest in the Surviving Corporation, and all debts, liabilities, obligations, restrictions and duties of each of AMI and Merger Sub shall become the debts, liabilities, obligations, restrictions and duties of the Surviving Corporation. 1.5 Articles of Incorporation; By-laws.At the Effective Time, (a) the articles of incorporation of AMI as in effect immediately prior to the Effective Time shall be the articles of incorporation of the Surviving Corporation until thereafter amended in accordance with the terms thereof or as provided by applicable Law; and (b) the by-laws of AMI as in effect immediately prior to the Effective Time shall be the by-laws of the Surviving Corporation until thereafter amended in accordance with the terms thereof, the certificate of incorporation of the Surviving Corporation or as provided by applicable Law. 1.6 AMI Directors and Officers.The directors of AMI immediately prior to the Effective Time shall, from and after the Effective Time, be the directors of the Surviving Corporation until their successors have been duly elected or appointed and qualified or until their earlier death, resignation or removal in accordance with the articles of incorporation and by-laws of the Surviving Corporation.The officers of AMI immediately prior to the Effective Time shall, from and after the Effective Time, be the officers of the Surviving Corporation until their successors have been duly elected or appointed and qualified or until their earlier death, resignation or removal in accordance with the certificate of incorporation and by-laws of the Surviving Corporation. 2 1.7 AAEX Officers and Directors.As promptly as possible after the Effective Time, and consistent with all applicable regulatory requirements, AAEXshall take all such action as may be necessary (i) to cause the number of directors comprising the AAEX Board as of the Effective Time to be increased to two, with Brian L. Klemsz continuing to serve as a director until the next annual election of directors, (ii) to cause JW Rothto be appointed to the AAEX Board as of the Effective Time, to serve until the next annual election of directors of AAEX; and (iii) within 15 days after the Effective Time, provided AAEX has complied with any regulatory filings and/or mailings related to a change in the majority of directors, to cause the Board to be increased to four members, with the two additional persons appointed to the AAEX Board to be David Lavigne and Delray Wannemacher to serve until the next annual election of directors of AAEX.
